Exhibit FORM OF RETENTION BONUS AGREEMENT This (“Agreement”) is entered into by and between you, , and Grande Communications Networks LLC, a Delaware limited liability company and successor-in-interest to Grande Communications Networks, Inc. (the “Company”), and is effective as of September 14, 2009 (the “Effective Date”).In the event the Grande Communications Transaction (as defined herein) is not consummated, this Agreement shall be null and void. In consideration of the mutual promises and considerations set forth herein, the parties agree as follows: 1.
